Citation Nr: 0722497	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  He died on June [redacted], 2004.  The appellant is 
his widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from an April 2005 decision by the 
RO in Providence, Rhode Island.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the appellant 
if further action is required.


REMAND

The veteran's death certificate shows he died on June [redacted], 
2004 at Philip Hulitar Hospice Inpatient Center in 
Providence, Rhode Island.  The claims file, however, only 
contains records dated in 2002 and earlier.  There is no 
indication the RO obtained, or attempted to obtain, any 
records of treatment or hospice care since 2002 - including, 
most importantly, the records of the veteran's 
terminal hospitalization.  Consequently, these additional 
records should be obtained before deciding this appeal.  
38 C.F.R. § 3.159(c)(1).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With any necessary authorization, 
obtain the records of any relevant 
treatment the veteran received from 2002 
until his death on June [redacted], 2004, 
especially including the records of his 
terminal care at Philip Hulitar Hospice 
Inpatient Center in Providence, Rhode 
Island.

2.  Then readjudicate the appellant-
widow's claim in light of the additional 
evidence obtained.  If benefits are not 
granted to her satisfaction, send her 
and her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

